Citation Nr: 1206355	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-49 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity.

3.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed and continued a 40 percent rating for the Veteran's low back disability and a 10 percent rating for the associated radiculopathy affecting his right lower extremity.  However, the decision increased the rating for the radiculopathy affecting his left lower extremity from 0 to 10 percent retroactively effective from January 12, 2009, the date of receipt of his claim for greater compensation.  Since he resides in New Mexico, the local RO in Albuquerque has jurisdiction, and that office certified his appeal to the Board.

In June 2011, as support for these claims, the Veteran testified at a hearing at the RO in Albuquerque before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

The Board has since, in February 2012, advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Since, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO in Albuquerque via the Appeals Management Center (AMC) in Washington, DC.



REMAND

While testifying during his June 2011 Travel Board hearing, the Veteran asserted that his disabilities had worsened considerably since his most recent VA compensation examination in January 2009, some 21/2 years earlier.  And although he denied receiving any current treatment for his disabilities, he said that he had been experiencing more pain and had less strength in his legs, adding that the weakness in his lower extremities sometimes caused him to fall.  He also said that his doctors have recommended surgery to "fuse discs", also that he use a cane to assist with ambulation, although he does not, and that he has received other modalities of treatment, as well, including epidural shots of 
anti-inflammatories and a belt for support, though not a brace per se.

When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, these claims have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's 
service-connected disabilities at issue - namely, the degenerative arthritis of his lumbar spine and the associated radiculopathy of his lower extremities.

All necessary diagnostic testing and evaluation should be performed.

The examiner must specifically comment on whether the Veteran has favorable or unfavorable ankylosis of his entire thoracolumbar spine or unfavorable ankylosis of his entire spine when also considering the adjacent cervical segment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

As well, the examiner must specifically indicate whether there have been incapacitating episodes during the past 12 months and, if there have been, the frequency and duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, including Note (1).

Lastly, the examiner must also comment on whether the associated radiculopathy affecting the Veteran's lower extremities is tantamount to complete versus incomplete paralysis of the sciatic nerve.  Complete paralysis would involve the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  If instead incomplete, then indicate whether it is mild, moderate, moderately severe, or severe, with marked muscular atrophy.  See 38 C.F.R. § 4.124a, DC 8520.


2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



